Dewey, J.
Upon looking at the instructions to the jury, they are found to be stated with entire accuracy, and under all proper limitations. The only point of any difficulty in the case is the objection that the damages for the carrying away of the property of the plaintiff were properly recoverable in his action for breach of contract in not carrying him to California. We think, upon the facts that must, under the instructions of the court, have been found by the jury, that the contract was broken and terminated by the unlawful acts of the defendant before the actual sailing of the vessel. A new relation thereupon arose between the parties, and the subsequent act of conversion of the plaintiff’s goods may be treated as a distinct and independent cause of action.

Exceptions overruled.